Citation Nr: 0533807	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable rating for right ear hearing 
loss.

3.  Entitlement to an increased rating for migraine headache 
disability, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from May 1968 to May 
1972.

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied entitlement to increased 
ratings for migraine headaches and right ear hearing loss.  
This appeal also arises from a May 2004 RO rating decision 
that denied entitlement to service connection for left ear 
hearing loss.  

The issue of entitlement to an increased rating for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

The veteran's March 2003 notice of disagreement reasonably 
raises a claim for an increased rating (schedular and 
extraschedular) for tinnitus and a claim for service 
connection for dizziness due to service-connected 
disabilities.  The issues are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues discussed in this decision.

2.  A left ear hearing loss disability was first shown in 
October 1999.  

3.  Competent medical evidence attributes the current left 
ear hearing loss disability to noise exposure incurred after 
the veteran's discharge from active military service.  

4.  Service connection has been granted for hearing loss of 
only the right ear.

5.  The veteran has level I hearing loss in the right ear and 
level I hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred in active military service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2005).

2.  The criteria for a compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.85, 4.86, and Part 4, Diagnostic Code 6100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005).  VA has also undertaken to tell claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2005).  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided two rating decisions, two statements of the 
case, and VCAA notice letters sent in October 2002 and 
February 2004.  These documents provided notice of the 
Federal statutes and governing regulations as well as the 
reasons for the determination made regarding his claims.  

The October 2002 VCAA notice letter notes evidence that shows 
that right ear hearing loss worsened was necessary to 
substantiate the claim.  

The February 2004 VCAA letter mentioned that evidence that a 
left ear hearing loss existed from military service to the 
present time was necessary; however, the letter was 
erroneous.  There is no requirement of evidence that shows 
that a left ear hearing loss disability must have existed 
from military service to the present time, although such 
evidence would be helpful.  The evidence necessary to 
substantiate this service connection claim must be competent 
medical evidence linking the current left ear hearing loss 
disability to active military service.  Nevertheless, the 
letter did instruct the veteran to send in any medical 
evidence pertinent to the claim.  None was submitted.  Thus, 
the error was not unfairly prejudicial to the veteran.

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  A VA 
audiometry report and an ear, nose and throat (ENT) nexus 
opinion are associated with the claims file.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002 & Supp. 2005).  In 
Short Bear v. Nicholson, 19 Vet. App. 341 (2005), the United 
States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.

The record shows that VA provided required notice prior to 
the initial adverse decision on his claims as stressed in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Background

The veteran's service medical records reflect that his 
hearing was within normal limits, bilaterally, at the time of 
entry into active military service in May 1968.  In July 
1968, left ear pure tone thresholds (corrected to ANSI) were 
20, 15, 15, 25, 10, and 55 at 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 Hertz, respectively.  The report notes noise 
exposure from aircraft engines.

By December 1969, left ear pure tone thresholds (ANSI) were 
45, 25, 15, 15, 20, and 50 at 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 Hertz, respectively.  Aircraft engine noise 
was noted.

A September 5, 1970, report notes that the veteran had a 
persistent shift in audiometric level.  Pure tone thresholds 
in the left ear were 35, 35, 30, 35, 35, and 65 at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, respectively.  A 
72-hour noise free audiogram reportedly "shows no 
improvement."  Left ear pure tone thresholds were 45, 25, 
25, 25, 35, and 55.  A September 1970 ENT consultation report 
reflects a diagnosis of mild high frequency sensorineural 
hearing loss, bilaterally.  

In September 1971, left ear pure tone thresholds were 45, 35, 
25, 30, 30, and 55 at 500, 1,000, 2,000, 3,000, 4,000, and 
6,000 Hertz, respectively.  

An April 1972 report notes complaints of progressive hearing 
loss, tinnitus, and dizziness over the recent 1 1/2 years.  An 
ENT consultation report contains an impression of bilateral 
high frequency sensorineural hearing loss, typical of noise 
exposure.  In April 1972, left ear pure tone thresholds were 
25, 20, 10, 25, 20, and 40 at 500, 1,000, 2,000, 3,000, 
4,000, and 6,000 Hertz, respectively.  

In a June 1972 rating decision, the RO granted service 
connection for right ear hearing loss.  The RO found the left 
ear to be normal at the time of separation from active 
military service.  An August 1972 VA audiogram confirmed no 
left hear loss disability.  

A July 1977 VA audiogram reflects that left ear pure tone 
thresholds were 15, 20, 10, 30, and 60 at 500, 1,000, 2,000, 
4,000, and 6,000 Hertz, respectively.  Left ear speech 
discrimination was 88 percent.  

Upon VA authorized audiological evaluation in October 1999, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
65
80
LEFT
25
25
35
65
80

Average pure tone threshold was 53, right ear, and 51, left 
ear.  Speech audiometry revealed speech recognition ability 
of 96 percent, right ear, and 94 percent in the left ear.  
The diagnoses were mild to severe mixed hearing loss in the 
right ear and mild to severe sensorineural hearing loss in 
the left ear.

In November 1999, the RO continued a noncompensable rating 
for right ear hearing loss disability.  

In August 2002, the veteran requested an increased rating and 
reported that his hearing had worsened.  Upon VA authorized 
audiological evaluation in October 2002, the audiologist 
included a caveat that the pure tone threshold responses were 
not valid and should not be used.  Speech audiometry, which 
was valid, revealed speech recognition ability of 96 percent 
in the right ear and 94 percent in the left ear.  

During the October 2002 audiometry evaluation, the veteran 
reported noise exposure during and after active military 
service.  He also reported that "HPDs" (hearing protection 
devises) were sometimes worn during active military service 
noise exposure and were usually worn during post-service 
noise exposure.  

In January 2004, the veteran testified before an RO hearing 
officer that he could not hear well enough to carry on a 
conversation.  

In February 2004, the veteran's spouse reported that she felt 
that the veteran's hearing had worsened.

The veteran underwent VA audiology in February 2004.  The 
audiogram is as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
65
80
LEFT
20
25
30
60
75

Average pure tone thresholds were 50, right ear, and 46, left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and 96 percent in the left 
ear.  The diagnosis was bilateral hearing loss with left ear 
hearing loss consistent with reported military noise 
exposure.  The audiologist noted that hearing loss had 
worsened since 1972 consistent with subsequent noise 
exposure.  

The audiologist who performed the February 2004 evaluation 
noted that all in-service audio testing showed normal left 
ear hearing throughout active military service.  

According to a February 2004 VA ear diseases compensation 
examination report, the physician, and ENT specialist, 
reviewed the claim file and noted that the veteran's own 
reported history of noise exposure included aircraft engines 
on the flight line and a rocket attack in Vietnam.  Post-
service noise exposure included working at a shipyard for 5 
years, where earplugs were worn.  Since then, he had worked 
as a carpenter, which did not include using ear protection.  

In a March 2004 addendum, the VA physician noted that the 
February 2004 VA audiogram showed bilateral sensorineural 
hearing loss and normal speech recognition scores.  The 
physician felt that the hearing loss pattern was consistent 
with noise induced hearing loss, but also noted that it was 
generally accepted that noise-induced hearing loss does not 
increase over time in the absence of additional noise 
exposure.  The physician noted that the October 1972 VA 
audiogram was perfectly timed to gauge the effect of noise 
exposure during active military service.  The physician felt 
therefore, that a left ear hearing loss disability could not 
be attributed to active military service.  

Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown be service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Chronic diseases" as defined at 38 C.F.R. § 3.307 and 
3.309 are accorded special consideration for service 
connection.  Where a veteran served for at least 90 days 
during a period of war or after December 31, 1946, and 
certain chronic diseases, such as "other organic disease of 
the nervous system," become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, 
however, if sensorineural hearing loss may considered to be a 
chronic disease, there is no evidence that it became 
manifested to a degree of 10 percent within a year of 
discharge from active military service.

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2005), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing loss disability are not met until 
several years after separation from service, the record must 
include evidence of exposure to disease or injury in service 
that would adversely affect the auditory system, and post-
service test results that meet the criteria of 38 C.F.R. 
§ 3.385.  VA rating authorities must evaluate available 
testimony, clinical data, diagnoses, and any medical opinion 
relevant to the issue.  For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in service 
and audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

Although the veteran's left ear hearing was normal at the 
time of entry into active military service, left ear pure 
tone thresholds would have met VA's current hearing loss 
disability requirements in December 1969, in September 1970, 
and in September 1971.  However, his left ear hearing was 
within normal limits prior to separation.  No subsequent 
hearing test showed a left ear hearing loss disability until 
October 1999.  

A VA audiologist and a VA physician have attributed some left 
ear hearing loss to in-service noise exposure and some to 
post-service noise exposure; however, with respect to hearing 
loss disability, VA regulation requires that the hearing loss 
disability meet a specified degree before service connection 
can be granted.  In this case, the left ear hearing loss 
attributed to active military service was not sufficient to 
meet VA's requirement for a hearing loss disability.  Only 
after many years of post-service noise exposure did left ear 
hearing loss become disabling, as defined at 38 C.F.R. 
§ 3.385.  

The Hensley case notes that the Board must determine whether 
the hearing loss disability is more properly attributed to 
intercurrent (post-service) noise exposure.  In this case, an 
ENT physician explained persuasively why left ear hearing 
loss disability must be attributed to post-service noise 
exposure.  The Board concludes that there is a medically 
sound basis to attribute the current left ear hearing loss 
disability to noise exposure incurred after discharge from 
active military service.  No competent medical evidence 
tending to show otherwise has been submitted.  

Concerning the veteran's testimony and claims and his 
spouse's letter, the Board notes that competent lay evidence 
is defined as that evidence which does not require 
specialized education, training, or experience.  The veteran 
may competently report his difficulty hearing.  He or other 
lay witnesses may not competently attribute his left ear 
hearing loss to noise during active service, as only those 
with specialized education, training, or experience are 
competent to render such an opinion.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim of entitlement to service 
connection for left ear hearing loss is therefore denied.  

The Board will next address the claim for a compensable 
rating for right ear hearing loss disability.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §§ 3.102, 4.3 (2005).

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Also, when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2005).

The rating criteria provide that when impaired hearing is 
service-connected in only one ear, and the veteran is not 
totally deaf in both ears, the nonservice-connected ear will 
be assigned a Roman Number I designation for hearing 
impairment, subject to the provisions of 38 C.F.R. § 3.383.  
38 C.F.R. § 4.85(f) (2005).  In such situations, a maximum 10 
percent evaluation is assignable for hearing loss when the 
service-connected ear is at Levels X or XI. 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has reviewed all evidence of record pertaining to 
the history of the service-connected right ear hearing loss 
disability and has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
is not adequate for rating purposes.  

At no time during the appeal period has audiometry 
demonstrated a pure tone threshold of 55 decibels or more in 
all four frequencies in the service-connected right ear.  
Although a pure tone threshold of 70 decibels or more at 4000 
Hertz in the service-connected right ear is shown, the right 
ear pure tone threshold at 1000 Hertz is not 30 or less and 
thus the right ear is not entitled to consideration under 
38 C.F.R. § 4.85, Table VIa.  The non-service-connected left 
ear is assigned Level I under Table VI.  

February 2004 audiometry shows right ear speech recognition 
percentage of 94 percent and an average right ear pure tone 
threshold loss of 50 decibels.  Applying these values to 
38 C.F.R. § 4.85, Table VI, the right ear is Level I.  This 
assigned evaluation is determined by mechanically applying 
the audiometry results to the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Application of such findings to 38 C.F.R. § 4.85, Table VII 
results in the assignment of a noncompensable evaluation for 
right ear hearing loss under Diagnostic Code 6100.  The 
rating to be assigned for hearing loss is not a matter of 
judgment; it is simply a mechanical application of the 
audiometry findings to the chart.  Id.  Thus, assignment of a 
compensable evaluation for right ear hearing loss is not 
warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
claim for a compensable rating for right ear hearing loss is 
denied.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the disability has not been shown to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for left ear hearing loss is denied.

A compensable rating for right ear hearing loss is denied.


REMAND

In October 2002, the veteran underwent a VA neurological 
examination for his service-connected migraine headaches.  
The physician concluded the examination report with, 
"recommended evaluation in in Neurology Clinic [sic]."  
Because of the vagueness of this phrase, the Board questions 
whether the physician has recommended further neurological 
evaluation.  If so, the Board must comply with Hyder v. 
Derwinski, 1 Vet. App. 221 (1991) wherein the Court concluded 
that the duty to assist requires further examination by a 
specialist, when recommended by VA's own physician.  

Moreover, at a January 2004 hearing, the veteran's 
representative suggested that the migraine headaches had 
worsened (transcript, final page).  In Caffrey v Brown, 6 Vet 
App 377, 381 (1994), the Court held that where evidence 
indicated a material change in the disability or indicated 
that the current rating may be incorrect, a new medical 
examination was required.  

Finally, the veteran based his July 2003 substantive appeal 
on the allegation that his VA examination was inadequate 
because it was not performed while he had a headache.  While 
migraine headaches might not be easy to observe, the Court 
has held that the duty to assist requires that, when a 
claimant submits a claim for a disease cyclical in the 
manifestation of its symptoms, VA must conduct an examination 
during the active stage of the disease.  Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).  In so holding, the Court stated: 
"It is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed".  Id. at 407 (quoting Bowers v. Derwinski, 
2 Vet. App. 675, 676 (citing 38 C.F.R. § 4.1).  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The AMC should contact the veteran 
and ask that he identify all sources of 
private medical treatment for any 
migraine headaches since October 2002, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Additionally, VA 
should request that the veteran provide 
information as to the dates of any 
treatment for migraine headaches at any 
VA Medical Center (VAMC) since October 
2002.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, VA should inform the veteran 
of the nonresponse so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2005).  VA should also request or tell 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should return the 
claims file to the physician who 
performed the October 2002 neurology 
compensation examination.  The physician 
is asked to clarify the October 2002 
examination report with respect to the 
phrase "recommended evaluation in in 
Neurology Clinic."  If the physician is 
not available, further clarification will 
not be necessary. 

3.  After the development requested above 
has been completed to the extent 
possible, to include any further 
neurology evaluation suggested by the 
previous neurologist, the AMC should make 
arrangements for an appropriate VA 
neurology examination.  If possible, the 
veteran should be evaluated while he is 
experiencing a headache, as he has 
requested.  The claims file should be 
made available to the physician for 
review.  The physician should note that 
review in the report.  The physician 
should examine the veteran to determine 
the current severity, duration, and 
frequency of his headaches and report 
such findings.  The physician is asked to 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that migraine headaches are 
very frequent, completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability. 

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for an increased schedular rating 
for migraine headaches.  The AMC should 
also consider an extraschedular rating 
under 38 C.F.R. § 3.321.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the CAVC for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


